Citation Nr: 0336524	
Decision Date: 12/30/03    Archive Date: 01/07/04

DOCKET NO.  99-00 356A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Propriety of the initial evaluation for urticaria to 
include psychophysiological reaction with a history of lymph 
node infections of the groin and armpits, evaluated as 50 
percent disabling.

2.  Propriety of the initial noncompensable evaluation for 
hemorrhoids.

3.  Propriety of the initial noncompensable evaluation for 
residuals of spontaneous pneumothorax.

4.  Propriety of the initial noncompensable evaluation for a 
status post thoracotomy scar.

5.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION


The veteran had active service from January 1961 to November 
1968.

This appeal arises from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which granted entitlement to service 
connection for urticaria and assigned this disorder a 
noncompensable evaluation effective from February 20, 1992.  
This decision also granted entitlement to service connection 
for residuals of a spontaneous pneumothorax and a status post 
thoracotomy scar.  Each disability was assigned a 
noncompensable evaluation.  In this decision the RO also 
denied entitlement to a compensable evaluation for 
hemorrhoids.  The veteran appealed these evaluations.  
Finally, the RO denied entitlement to service connection for 
post-traumatic stress disorder (PTSD) in the rating decision 
of May 1998.

By rating decision of November 1998, the RO granted 
entitlement to service connection for a psychophysiologic 
reaction and a history of lymph node infections in the groin 
and armpits and evaluated these disorders as part of the 
veteran's service-connected urticaria.  In a rating decision 
of June 2000, the RO determined that the veteran's urticardia 
with these associated disorders was entitled to a 50 percent 
evaluation effective from February 20, 1992.  The veteran 
continued his appeal.

A review of the claims file indicates that the veteran had 
appealed the issue of an effective date earlier than August 
14, 1998 for a 10 percent evaluation for his urticardia to 
include psychophysiological reaction with a history of lymph 
node infections of the groin and armpits.  As noted above, 
the RO granted an increased evaluation to 50 percent 
disabling effective from the date VA received his original 
claim, that is February 20, 1992.  He was informed of this in 
a Supplemental Statement of the Case (SSOC) issued in June 
2000 and informed that this was considered a full grant of 
all benefits sought on appeal regarding his claim for an 
earlier effective date.  The veteran has not expressed his 
disagreement with this determination.  Therefore, the Board 
of Veterans' Appeals (Board) also finds that the June 2000 
grant of an earlier effective date (to the date the veteran's 
original claim was received) is a full grant of all benefits 
sought on appeal, and this issue is no longer in appellate 
status.

The veteran submitted a claim for a total disability 
evaluation for individual unemployability resulting from his 
service-connected disabilities.  See 38 C.F.R. § 4.16 (2003).  
The RO has yet to adjudicate this claim.  The Board finds 
that this issue is not properly before it at the present time 
and that it is not inextricably intertwined with the issues 
on appeal.  Therefore, this matter is referred to the RO for 
the appropriate action.


REMAND

The President of the United States signed into law in 
November 2000 the Veterans Claims Assistance Act of 2000 
(VCAA), Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2003).  Under the VCAA, VA's duty to 
notify and assist has been significantly expanded in the 
following areas.  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  
38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  Second, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Third, VA has a duty 
to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 
C.F.R. § 3.159(c).  

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board had been conducting 
procedural notification and evidentiary development of 
appealed cases.  See 38 C.F.R. § 19.9(a)(2).  The Board notes 
that in the Statement of the Case (SOC) and SSOCs issued by 
the RO cited to the old regulatory provisions that required a 
well-grounded claim to be submitted prior to invoking VA's 
duty to assist.  Thus, the Board was unable to determine 
whether the RO had considered the provisions of the VCAA.  By 
letter of November 2002, the Board directly contacted the 
veteran and informed him of the provisions of the VCAA.  
Also, in letters issued in November 2002 and April 2003 the 
Board informed the veteran and his representative of changes 
in the rating criteria evaluating his service-connected 
disorders.

On May 1, 2003, prior to the Board's consideration of the 
claim on appeal, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated the new duty-
to-assist regulations codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii) (2002).  See Disabled American Veterans, et. al., 
v. Secretary of Veterans Affairs, 327 F.3d 1339, 1346-48 
(Fed. Cir. 2003).  That decision emphasized the Board's 
status as "primarily an appellate tribunal," and held that 
38 C.F.R. § 19.9(a)(2) is invalid because, in conjunction 
with the amended regulation codified at 38 C.F.R. § 20.1304, 
it allows the Board to consider additional evidence without 
having to remand the case to the agency of original 
jurisdiction for initial consideration and without having to 
obtain the appellant's waiver.  The Federal Circuit further 
held that 38 C.F.R. § 19.9(a)(2)(ii) is invalid because, in 
providing only 30 days for an appellant to respond to a 
notice from the Board that information or evidence is needed 
from the appellant, it violates the provision contained in 
38 U.S.C.A. § 5103, of a one-year period in which to respond 
to such a request.  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  Thus, in light of this new judicial precedent, the 
Board is compelled to remand the veteran's case to the RO in 
order to provide the veteran appropriate notice under 
38 U.S.C.A. § 5103(a) and (b) of the provisions of the VCAA 
and changed rating criteria affecting this appeal.

Board records indicate that the veteran submitted material to 
it in June 2003.  However, the RO contacted the Board in July 
2003 and informed the Board that the veteran had filed a new 
claim.  The RO requested that the Board forward certain 
evidence, to include service medical records, from the claims 
file so that it could take action on this claim.  The 
veteran's submission in June 2003 and records of the RO's 
adjudicative action in July 2003 are not of record in the 
claims file.  A search at the Board has failed to locate the 
submission of June 2003 and it is presumed to have been sent 
to the RO in connection with its request of July 2003.  Based 
on the Federal Circuit's decision in DVA v. Secretary, the 
Board finds that this case must be remanded so that documents 
and evidence received by the RO can be incorporated into the 
claims file.  If the veteran's submission to the Board of 
June 2003 is not part of the documentation held by the RO, 
the RO should request the veteran to submit another copy of 
his June 2003 submission.  Thereafter, the RO should review 
the entire claims file in regards to the issues currently on 
appeal and issue a SSOC regarding all evidence received since 
the last SSOC. 

In regards to the veteran's claim for service connection for 
PTSD, the Board finds that VA has yet to attempt verification 
of all of the veteran's alleged military stressors with the 
U. S. Armed Services Center for Research of Unit Records 
(USASCRUR).  On remand, such verification should be 
attempted.

Therefore, in order to ensure that the record is fully 
developed and comply with the veteran's due process rights, 
this case is REMANDED to the RO for the following:

1.  Provide the veteran appropriate 
notice under the VCAA.  Such notice 
should specifically apprise him of the 
evidence and information necessary to 
substantiate his claims and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

2.  The RO should conduct a search to 
determine if a "temporary" file 
regarding the veteran currently exists at 
its location.  If so, this file must be 
incorporated with the veteran's claims 
file.  In this regard, if the 
"temporary" file does not contain a 
submission from the veteran received by 
the Board in June 2003, it should contact 
the veteran and request that he submit a 
copy of this document/evidence.

3.  The RO should ask the appellant to 
identify all VA and non-VA healthcare 
providers that have treated his urticaria 
(with lymph node infections), 
hemorrhoids, spontaneous pneumothorax, 
post-thoracotomy scar, and PTSD since 
September 2002.  It should specifically 
request the appropriate signed release 
forms in order to obtain records in the 
possession of private physicians and 
facilities.  Make arrangements to obtain 
these and all other identified treatment 
records.  

4.  Obtain the veteran's medical records 
from the VA Medical Center in Houston, 
Texas, for all treatment of his urticaria 
(with lymph node infections), 
hemorrhoids, spontaneous pneumothorax, 
post-thoracotomy scar, and PTSD from 
September 2002 to the present time.  

5.  The RO should contact the veteran and 
request him to provide a 
detailed/comprehensive statement 
regarding his alleged stressors.  Inform 
him that this statement should include 
specifics regarding date, time, place, 
individuals involved, and units involved.  
Inform him that his failure to provide 
this detailed information could prevent 
the verification of his stressors and 
result in an adverse decision.  He should 
be informed that he can submit evidence 
to help verify these stressors to include 
medical records, military records, news 
articles, contemporaneous letters, 
statements of family and former service 
members that either witnessed the events 
or remember his contemporaneous 
disclosure of the events, etc.  After 
allowing him time to respond, all 
responses and evidence received from the 
veteran should be incorporated into the 
claims file.

6.  After the veteran responds to the 
request for information in previous 
paragraph or the time for response 
elapses, prepare a letter asking the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR) to provide any 
available information which might 
corroborate the veteran's alleged in-
service stressors.  Inform the USASCRUR 
that the veteran served in Helicopter 
Squadron 8, Helicopter Squadron 10, and 
the Carrier Airborne Early Warning 
Squadron 13 of the U. S. Navy.  Provide 
USASCRUR with copies of any personnel 
records obtained showing service dates, 
duties, and units of assignment and 
include any response received from the 
veteran regarding the request of the 
prior paragraph.  In addition, provide 
USASCRUR with a description of the 
alleged stressors identified by the 
veteran, to include: 

a.	Involved in helicopter crash in 
Philippines (presumably with 
Helicopter Squadron (HS)-8) prior to 
deployment to Vietnam, no casualties 
involved. 
b.	Involved in helicopter crash near Da 
Nang, Vietnam (presumably with HS-8) 
after sustaining enemy fire, one death 
involved. 
c.	Had to retrieve body in January 1962 
of service person killed in helicopter 
crash found on beach in Vietnam 
(presumably while attached to HS-8). 
d.	Had to retrieve body of service person 
(named "Chapman") killed in 
helicopter crash near Imperial Beach 
in 1964 (presumably while attached to 
HS-8).
e.	Witnessed service person killed when 
he backed into the propeller blade of 
an aircraft assigned to Carrier 
Airborne Early Warning Squadron 13 
near Alameda, California.

In addition, ask the USASCRUR to provide 
copies of any relevant unit history(ies).  
The USASCRUR response should be 
associated with the claims file.  

7.  After the above development has been 
completed and all evidence received 
associated with the claims file, the RO 
should make a determination on whether 
any of the alleged in-service stressors 
has been corroborated by the evidence of 
record.  The RO should make a written 
report for the record on its 
determination of whether any in-service 
stressors have been corroborated.

8.  Only if the RO determines that the 
evidence of record has corroborated an 
alleged stressor(s), then the veteran 
should be afforded a VA psychiatric 
examination.  The purpose of this 
examination is to determine the existence 
and etiology of the veteran's current 
PTSD.  The claims folder must be sent to 
the examiner for review.  A copy of the 
RO's determination regarding what 
stressors the record has verified should 
also be provided to the examiner.  Please 
provide the examiner with the following 
instructions:

The examiner is asked to indicate that he 
or she has reviewed the claims folder.  
All necessary tests should be conducted 
and the examiner should review the 
results of any testing prior to 
completion of the examination report.

The veteran has reported a number of 
alleged stressors from his military 
service.  The examiner should review the 
RO's determination on which of these 
alleged stressors have been verified by 
the evidence of record.  

Initially, the examiner must determine 
whether the veteran currently has PTSD.  
Then the examiner should determine 
whether the corroborated in-service 
stressors were sufficient to produce 
PTSD, or aggravate a pre-existing PTSD 
beyond the natural course of this 
disorder.  In this regard, the examiner 
is instructed to consider only the 
stressors identified by the RO as 
verified by the record.  The examiner 
should utilize the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) 
(DSM-IV) in arriving at diagnoses and 
identify all existing psychiatric 
diagnoses.  If PTSD is diagnosed, the 
examiner must explain whether and how 
each of the diagnostic criteria is or is 
not satisfied.  Also, if PTSD is 
diagnosed, the examiner must identify the 
stressor(s) supporting the diagnosis.  

A complete rationale must be given for 
any opinion expressed and the foundation 
for all conclusions should be clearly set 
forth.  The report of the psychiatric 
examination should be associated with the 
veteran's claims folder.

9.  The RO should then review the claims 
file and ensure that no other 
notification or development action, in 
addition to those directed above, is 
required by the VCAA.  If further action 
is required, undertake it before further 
adjudication of the claims.  In this 
regard, the RO should determine if 
additional compensation examinations are 
warranted for the issues on appeal other 
than service connection for PTSD.  If so, 
such examinations (based on a review of 
the evidence in the claims file) should 
be obtained.

10.  Finally, readjudicate the veteran's 
claims on appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  The RO should 
specifically consider both the old and 
new rating criteria for respiratory 
(38 C.F.R. §§ 4.96, 4.97) and skin 
disorders (38 C.F.R. § 4.118).  If the 
decision with respect to the claims 
remains adverse to the veteran, he and 
his representative should be furnished an 
SSOC and afforded a reasonable period of 
time within which to respond thereto.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




